Citation Nr: 1538018	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  08-31 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative joint disease of the left shoulder, currently evaluated as 10 percent disabling.

2.  Entitlement to the assignment of a separate compensable rating for left shoulder muscle atrophy.

3.  Entitlement to a temporary total rating for convalescence following left shoulder surgery performed on October 17, 2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1981 to June 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The February 2008 rating decision increased the evaluation for the Veteran's left shoulder degenerative joint disease from 0 percent to 10 percent effective October 31, 2007, the date on which the increased rating claim was received.  In addition to requesting an increase in this rating, the Veteran has claimed entitlement to a separate compensable rating for left shoulder muscle atrophy.  Additionally, as part of his increased disability rating claim, the Veteran is claiming entitlement to temporary total rating for convalescence following surgery (left shoulder arthroscopy, subacromial decompression, distal clavicle excision, acromioplasty, labral debridement, and chondroplasty) performed on October 17, 2008.  

This case was before the Board previously in January 2012.  At that time, the Board remanded these claims for additional development and to provide a VA examination of the Veteran's left shoulder.  The matter has been returned to the Board for appellate consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

As noted, the Board remanded the claim in January 2012 so that additional VA medical records could be obtained, and also so that the Veteran could be afforded a VA examination to assess the current severity of left shoulder disability, to include a determination as to whether there is muscle atrophy in the left shoulder.  See Stegall v. West, 11 Vet. App. 268   (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47   (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).  The Board notes that the January 2012 remand directives specifically requested that documentation that shows that notice of the examination was sent to the Veteran be included in the claims file if the Veteran did not report for any scheduled examination.

Unfortunately, a report dated January 24, 2012, reflects that the Veteran failed to report for the examination, and the examination was cancelled on that date.  The RO consequently readjudicated the Veteran's claim based on the existing evidence of record and continued to deny the Veteran's claim in an April 2013 SSOC.  

In this regard, the Board notes that until recently, the United States Court of Appeals for Veterans Claims (Court) had held that VA was entitled to the presumption of administrative regularity that VA employees had properly discharged their official duty to notify a Veteran of a scheduled VA examination.  This presumption of administrative regularity could be rebutted by clear evidence to the contrary.  The Court also held that the absence of a copy of the notice letter in the claims file did not constitute clear evidence to rebut this presumption of administrative regularity.  See Kyhn v. Shinseki, 24 Vet. App. 228, at 236 (2011) (Kyhn II).  However, while this appeal was pending, the higher Federal Circuit Court issued Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  In Kyhn the Federal Circuit Court vacated the lower Court's Kyhn II decision, holding that the Court had relied upon extra-record evidence to make a finding of fact in the first instance in striking down the lower Court's application of the presumption of administrative regularity in a case in which notification of an upcoming VA examination was not explicitly of record. Id; but see Baxter v. Principi, 17 Vet. App. 407 (2004) (holding that that the Board need not examine whether the presumption of regularity has been rebutted unless and until the Veteran, at a minimum, alleges that he did not receive the document in question).

In the instant case, the record does not contain any letter or other document reflecting that the Veteran was properly notified of this scheduled examination.  Neither THE Veteran nor his representative indicated that he was not notified of the examination.  However, no communication indicating the time and place of the examination is of record.  And there is no indication in the evidence currently of record of the exact date for which his examination was scheduled.  Rather, the April 2013 SSOC merely states that VA informed the Veteran that he would be scheduled for an examination and notes that the January 2013 report reflects that he failed to appear.

Thus, in light of the Federal Circuit Court's ruling in Kyhn and the absence of verification that the Veteran received proper notice of his VA examination, another examination must be rescheduled and he must be provided the required notice of it. Such an examination is particularly important because, as noted by the Board in its January 2012 remand, the evidence of record is inadequate to decide the Veteran's claim as it currently stands, even with the procurement of VA records dating up to April 2013.  

Finally, as entitlement to a temporary total rating based on surgery necessitating convalescence is dependent in part on the development and resolution of the increased disability rating claim, the Board must remand this issue as well.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (holding that two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the resolution of the second issue).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate them with the claims file.    
 
2.  Schedule the Veteran for a VA examination to determine the current severity of his left shoulder disability.  The claims folders and a copy of this remand are to be made available for the examiner to review.  In accordance with the latest worksheets for rating shoulder and muscle disorders, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of the left shoulder disability.  A complete rationale for any opinions expressed must be provided.

In providing his or her assessment of any left shoulder disability, the examiner should make a specific finding as to whether there is any muscle atrophy in the Veteran's left shoulder.  

3.  The Veteran is to be notified that it is his responsibility to report for any ordered examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




